TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00508-CR
                                       NO. 03-06-00510-CR




                                   Stephen Walker, Appellant

                                                  v.

                                   The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
  NOS. 3030475 & D-1-DC-2005-300438, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Stephen Walker appeals two orders revoking community supervision. In a single

point of error, appellant contends that the district court erred by admitting testimony from an

unqualified witness regarding the results of a urinalysis. We overrule this contention and affirm the

revocation orders.

               The witness in question, a “substance abuse monitor” employed by the probation

department, testified that he performed a “dip stick” test on a sample of appellant’s urine. According

to the witness, the test indicated the presence of the active ingredient in marihuana. Appellant

objected to this testimony on the ground that the witness was unfamiliar with the scientific basis for

the test. Although the trial court overruled the objection and permitted the witness to testify to the
test result, the court stated that “those results really could not be given any weight unless we had

someone coming in to testify about them.”

               The court found that appellant violated the terms and conditions of his supervision

by failing to pay various fees and costs, by failing to submit a urine specimen as directed by

his probation officer, and by committing the subsequent offense of unlawfully operating a vehicle.

The “dirty” urine test alleged in the motions to revoke was not a reason for the revocation. Any

error in the admission of the challenged testimony regarding that test was, therefore, harmless.

Tex. R. App. P. 44.2(b).

               The orders revoking community supervision are affirmed.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Affirmed

Filed: July 13, 2007

Do Not Publish




                                                 2